Citation Nr: 0017196	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served in regular guerrilla service from 
February 1945 to November 1945, had Regular Philippine 
service from November 1945 to May 1946, and was in the 
Philippine Scouts from May 1946 to April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The appellant 
is the widowed spouse of the veteran.  The veteran died 
January 9, 1990.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
received.

2.  In April 1991, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The United States Court of Veterans Claims 
(Court) upheld this determination in May 1993.

3.  The additional evidence obtained since the Board's April 
1991 determination is either cumulative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the claim of entitlement to 
service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim of 
service connection for the cause of the veteran's death has 
not been submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 1990 at the age of 67.  The 
certificate of death reflects that the immediate cause of 
death was cardiorespiratory arrest due to an acute myocardial 
infarction.  The underlying cause of death was 
arteriosclerosis.  Koch's infection was noted as a 
significant condition contributing to death.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.

In April 1991, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  At that time, it was noted that the first 
reference to treatment for cardiovascular or pulmonary 
disease was in the 1980's, decades following the veteran's 
separation from service.  It was noted that no objective 
evidence of inservice origin or manifestations of 
cardiovascular disease was indicated.  Accordingly, the claim 
was denied.  This determination was appealed to the Court.  
In May 1993, the Court, in a single member memorandum 
decision, affirmed the Board's April 1991 determination.  

In July 1997, the appellant requested that her claim be 
reopened.  At this time, she contended that her late 
husband's death was the result of chain smoking during his 
active military service.  

In October 1997, the RO contacted the appellant and informed 
her of what was required in order to establish a tobacco-
related claim as well grounded.  In January 1998, the RO 
contacted health care providers cited by the appellant.  
Additional medical records were obtained.  An April 1973 
hospitalization report from the Veterans Memorial Hospital 
indicates that the veteran did not smoke cigarettes nor drink 
alcoholic beverages.  It was indicated he was a known 
asthmatic since several years ago (many years following his 
discharge from active service).  Medical records do not 
clearly indicate that the veteran smoked prior to 1973.  
Service medical records make no reference to smoking.  No 
medical records associate the veteran's smoking to his active 
service and no medical records support the appellant's 
conclusion that the veteran's death is the result of active 
service.  

In her substantive appeal of February 1999, the appellant 
concedes that the veteran stopped smoking in March of 1971 
upon the advice of his doctor.  Additional medical records 
were submitted noting treatment of his disabilities decades 
following his discharge from active service.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In the Statement of the Case issued by the RO in August 1998, 
the RO adjudicated the claim of service connection for the 
cause of the veteran's death from the effects of tobacco use 
during service on a de novo basis.  The RO made no reference 
to new and material evidence warranting the reopening of this 
claim.  

Unless the appellant provides new and material evidence to 
reopen a claim, the Board is bound by express statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 (West 1991) does not merely 
"empower" but "requires" the Board to first determine 
whether new and material evidence has been presented prior to 
an adjudication in the merits of the claim.  Consequently, 
unless, and until, the appellant provides competent medical 
evidence that would provide a basis to reopen this claim, 
neither the Board nor the RO may unilaterally adjudicate the 
merits of a claim decided by the Board and affirmed by the 
Court several years ago.  

In light of this determination, the Board has considered the 
issue of whether it should remand this case to the RO in 
order to allow the RO to adjudicate this claim on the basis 
of new and material evidence.  However, in the RO 
adjudicating this claim on the merits, the Board finds no 
basis to determine that the appellant has been prejudiced by 
the RO's actions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In August 1998, the RO provided more analysis than 
was required in order to adjudicate this claim.  By providing 
more analysis, the appellant has not been prejudiced.  For 
reasons which will be noted below, new and material evidence 
has not been submitted to reopen this claim, this claim is 
not well grounded and (if this claim were evaluated on its 
merits) there would be no basis to determine that this claim 
should be allowed.  Further, VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991), in light of the RO's 
actions, has been fulfilled.  Accordingly, the appellant's 
claim fails all three steps within the Elkins analysis.  As a 
result, the Board can find no rational basis to remand this 
case to the RO in order to provide the appellant with the 
regulations regarding new and material evidence.  For reasons 
that will become clear below, the appellant has provided 
absolutely no evidence that would support her contention that 
the veteran's death was caused by his active service.  

The appellant has contended that cigarette smoking during 
service caused the veteran's death.  This is the primary 
basis for her contention that she has supplied new and 
material evidence to reopen this previously denied claim.  
The appellant has cited to VAOPGCPREC 2-93 (January 13, 
1993), 58 Fed. Reg. 42,756 (1993).  In July 1992, the Board 
sought an opinion from the General Counsel of VA regarding 
whether service connection may be granted for the residuals 
of tobacco use.  A response to this request was provided in 
January 1993 within VAOPGCPREC 2-93.  In VAOPGCPREC 2-93, the 
General Counsel pointed out that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  The 
General Counsel noted that consistent with the applicable 
principles in the law and regulations, VA had promulgated 
regulations governing adjudication of claims based on 
exposure to dioxin or ionizing radiation, "agents which may 
result in conditions which become manifest years after 
exposure."  38 C.F.R. §§ 3.311a and 3.311.  The General 
Counsel in VAOPGCPREC 2-93 continued: 

In authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (1999),  provides authority for the 
grant of service connection for disability resulting from 
"an event or exposure" in service.  The General Counsel 
then held, in effect, that if a disease or injury becomes 
manifest after service, if it was due to tobacco use in line 
of duty in the active military service, service connection 
may be established.  In order for the spouse to prevail, the 
Board must find under this rubric that cigarette smoking in 
service could constitute an "event or exposure" that 
resulted some years after service in a disease that produced 
disability and death.  On this basis, service connection may 
be established.  Accordingly, the Board need not address the 
question of whether cigarette smoking is a "disease" for 
purposes of VA compensation benefits. 

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 38 
U.S.C.A. § 1103), relates only to claims filed after June 9, 
1998.  It does not affect those claims that were filed on or 
prior to that time, such as this case. 

Based on a review of the evidence of record, the Board must 
find no new and material evidence to support a finding that 
the veteran's disabilities, which developed years, if not 
decades, after his active service, are the result of the 
cigarette smoking during his active service.  In this case, 
there is the very real question of whether the veteran 
actually did smoke during his active service.  Nevertheless, 
under Justus and for the purposes of this decision, the Board 
has assumed that he did smoke during his active service.

Even if the veteran did smoke during service, the veteran's 
smoking would still need to be shown to be associated with 
disabilities that developed many years later.  Further, those 
disabilities would have to be shown to be related to the 
veteran's cause of death.  In this case, the appellant has 
supplied no competent medical evidence to support the theory 
that the veteran's death is due to smoking during service.  

Under Justus, the appellant's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the appellant provides new and material evidence to 
reopen the claim, the Board is bound by the express statutory 
mandate of Barnett to not consider the merits of this case.  
Thus, unless, and until, the appellant provides competent 
medical evidence that would provide a basis to reopen this 
claim, the Board may not unilaterally adjudicate the merits 
of a claim decided by the Board many years ago and affirmed 
by the Court.  Accordingly, the application to reopen the 
previously denied claim of entitlement to service connection 
is denied.  

In the alternative, even assuming that the claim of 
entitlement to service connection for the cause of the 
veteran's death from the effects of tobacco use during 
service was before the Board on a de novo basis at this time, 
the fact that there is an absence of competent medical 
evidence linking tobacco to his limited period of active 
service, the absence of any medical evidence supporting the 
conclusion that the disabilities were the result of cigarette 
smoking, and in light of the absence of any competent medical 
evidence linking these alleged disabilities to his death, the 
claim would be not well grounded.  See Davis v. West, 13 Vet. 
App. 178 (1999).  As a result, under Elkins, supra, any error 
by the RO in adjudicating this claim on its merits was 
harmless.

In deciding this case, the Board has noted that it appears 
the RO has obtained medical records from the 1970's that 
appear to indicate some form of pulmonary disorder.  As noted 
above, the Board's decision of April 1991 stated that the 
first reference to treatment for cardiovascular or pulmonary 
disease was in the 1980's, decades following the veteran's 
separation from service.  While it appears that more medical 
records have been obtained, these medical records fail to 
associate the veteran's death with his active service and 
also fail to support the appellant's most recent contention 
that his death was caused by cigarette smoking in service.  
Accordingly, while this information is new, it is not 
material.  Thus, it cannot provide a basis to reopen this 
claim.  Further, the new medical evidence, rather than 
supporting the appellant's claim, continues to indicate that 
the veteran began having difficulties many years following 
his discharge from active service.  Accordingly, the "new" 
medical records only support the denial of the appellant's 
claim.  In the current case before the Board, the appellant 
has failed to submit any competent evidence that the 
cigarette smoking in service, as opposed to cigarette smoking 
during periods when the veteran was not in service, is the 
proximate cause of his death.  There is no competent medical 
evidence of a nexus between his smoking during his active 
service and the disabilities that led to his death.  As a 
result, the appellant has failed to provide both new and 
material evidence or a well-grounded claim as a matter of 
law.  See Contreras v. Brown, 5 Vet. App. 492, 495-496 
(1993).  The undersigned would finally note that in the 
previous claim before the Board, the appellant made 
absolutely no reference to the veteran's smoking or to her 
theory that the veteran's smoking during service caused the 
disabilities that led to his death in September 1990.  

The Board has also considered 38 U.S.C.A. § 1318 (West 1991) 
and the Court's recent decision in Wingo v. West, 
11 Vet. App. 307 (1998).  In Wingo, the Court interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had never established entitlement to VA 
compensation for a service-connected disability.  The Court 
concluded that the language of 38 C.F.R. § 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.  In this case, there is 
no basis to conclude that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period of time if he had applied for compensation 
during his lifetime.  The veteran did, in fact, file a claim 
for compensation that was denied by the RO in January 1978.  
There is absolutely no basis to determine that the veteran 
would have been service connected for any disability that 
would "hypothetically" provide a basis to award the veteran 
DIC benefits.  Thus, there is no basis to reopen this case or 
to find it well grounded as a matter of law.  Accordingly, 
the claim is denied.  


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death remains denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


